 



Exhibit 10.2
WAIVER
     This WAIVER, dated March 14, 2008 (this “Waiver”), is entered into by and
among DEERFIELD CAPITAL CORP., a Maryland corporation (the “Parent”), DEERFIELD
& COMPANY LLC, an Illinois limited liability company (the “Issuer”) and the
Required Holders (as defined in the Note Purchase Agreement).
RECITALS:
     WHEREAS, the Issuer, the Parent and each Holder have entered into that
certain Series B Note Purchase Agreement, dated as of December 21, 2007 (as
amended, modified or restated prior to the date hereof, the “Note Purchase
Agreement”). Capitalized terms used but not defined in this Waiver shall have
the meanings that are set forth in the Note Purchase Agreement; and
     WHEREAS, the Parent and certain of its Subsidiaries have sold certain
securities prior to the date hereof (the “Sales”) and, as a result of the Sales,
the Parent and its Subsidiaries may not be in compliance with Section 5.11 of
the Note Purchase Agreement;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. WAIVER OF SPECIFIED COVENANT
     Effective as of the date hereof, the Required Holders hereby waive any
Default or Event of Default arising from the failure of the Parent and its
Subsidiaries to comply with Section 5.11 of the Note Purchase Agreement (the
“Specified Covenant”) as a result of the Sales.
SECTION 2. MODIFICATION OF SPECIFIED COVENANT
     (a) Notwithstanding anything to the contrary in the Specified Covenant,
during the period from the date hereof through and including March 31, 2009 (the
“Modification Period”), the Parent and its Subsidiaries shall be deemed to be in
compliance with the Specified Covenant if they comply with the following:
     “Unless otherwise agreed to by the Parent’s shareholders, the Parent and
the Issuer shall, and shall cause each Subsidiary to (a) not revoke the Parent’s
election to be taxed as a REIT under Section 856 of the Code and (b) not allow
the Parent to incur liability for material taxes under Section 857(b), 857(f),
860(c) or 4981 of the Code (or any comparable provision of state or local laws).
In each case unless otherwise agreed to by the Parent’s shareholders, each of
the Parent and the Issuer shall, and shall cause each Subsidiary to, use its
reasonable best efforts to (a) take all such actions as are necessary or
desirable to maintain the Parent’s qualification to be taxed as a REIT under
Section 856 of the Code, (b) not take or omit to take any action which could
reasonably be expected, individually or in the aggregate, to result in the loss
of the Parent’s qualification as a REIT, (c) not allow the Parent to incur
liability for material taxes under Section 856(c)(7) of the Code (or any
comparable provision of state or local laws) and (d) allow the Parent to be
entitled to a dividends paid deduction which meets the requirements of
Section 857 of the Code.”
     (b) At all times following the Modification Period, the Parent and its
Subsidiaries shall be deemed to be in compliance with the Specified Covenant
only if they comply with the terms of the Specific Covenant as in effect prior
to the date hereof.

 



--------------------------------------------------------------------------------



 



SECTION 3. MISCELLANEOUS
     3.1 Binding Effect. This Waiver shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of the Holders.
     3.2 Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     3.3 Reference to Note Purchase Agreement. On and after the date hereof,
each reference in the Note Purchase Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Note Purchase
Agreement, and each reference in the other Note Documents to the “Note Purchase
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Note Purchase Agreement shall mean and be a reference to the Note Purchase
Agreement as amended by this Waiver.
     3.4 Effect on Note Purchase Agreement. Except as specifically amended by
this Waiver, the Note Purchase Agreement and the other Note Documents shall
remain in full force and effect and are hereby ratified and confirmed.
     3.5 Execution. The execution, delivery and performance of this Waiver shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Holder under,
the Note Purchase Agreement or any of the other Note Documents.
     3.6 Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     3.7 APPLICABLE LAW. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.
     3.8 Expenses. The Parent, the Issuer and their respective Subsidiaries
agree to pay all reasonable attorneys’ fees and disbursements incurred by the
Administrative Holder and the Collateral Agent in connection with (i) this
Waiver, (ii) any and all waivers and amendments of the Note Purchase Agreement
prior to the date hereof and (iii) all such other waivers and amendments and
proposed waivers and amendments, in each case, on demand.
     3.9 Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
     3.10 Note Document. This Waiver is a Note Document (as defined in the Note
Purchase Agreement).

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

            DEERFIELD CAPITAL CORP.
      By:   /s/ Jonathan W. Trutter       Name:   Jonathan W. Trutter       
Title:   Chief Executive Officer    

            DEERFIELD & COMPANY LLC
      By:   /s/ Jonathan W. Trutter       Name:   Jonathan W. Trutter      
Title:   Chief Executive Officer    

3



--------------------------------------------------------------------------------



 



            GHS 2006 SCM TRUST
      By:   /s/ Gerald M. Sachs        Name:   Gerald M. Sachs        Title:  
Trustee     

            GHS 2008 SCM TRUST
      By:   /s/ Gerald M. Sachs        Name:   Gerald M. Sachs        Title:  
Trustee     

            RIVER ROAD HOLDINGS, LLC
      By:   /s/ Bradley Rosen/Michelle Sibley       Name:   Bradley
Rosen/Michelle Sibley        Title:   Authorized Representatives    

4